DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“on the” in line 5 should read “on its”.
“disposed on the” in line 10 should read “the controller disposed on a”.
“the surface” in line 18 should read “a surface”.
“the center” in line 19 should read “a center”.
“the rear” in line 20 should read “a rear”.
“body, having” in line 20 should read “body, the mast having”.
“thereon, installed” in line 21 should read “thereon, the spool installed”.
“and can move” in line 23 should read “the spool capable of moving”.
“is supplied when the wrap wound on the spool is unwound and supplied” in lines 25-26 should read “is unwound and supplied” (because it is repetitive).
“the portions in which the central shaft of the moving roller is inserted at the top plate and the bottom plate of the frame” in lines 47-49 should read “portions of the top plate and the bottom plate in which the central shaft of the moving roller is inserted”.
Claim 2 is objected to because of the following informality: “the length of a side from the center of the side on which the handle is installed in the box shape of the robot body” in lines 4-6 should read “a length of a side of the robot body on which the handle is installed, from a center of the side”.
Claim 4 is objected to because of the following informalities:
“the side of the upper portion” in lines 5-6 should read “a side of an upper portion”.
“and enables” in line 9 should read “the fixed shaft enabling”.
“the bottom of the end, which is far from the pulling roller, of the sensor bracket and guiding” in lines 11-13 should read “a bottom of an end of the sensor bracket which is far from the pulling roller, the sensor roller guiding”.
“the end” in line 15 should read “an end of the sensor bracket”.
“and stretching” in line 18 should read “the spring stretching”.
“the position” in line 23 should read “a position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a product" in line 17. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the product mentioned in line 15 of the claim or a totally new product. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the product”.
Claim 1 recites the limitation "the column" in lines 22 and 23. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the mast” in both instances the limitation appears in the claim.
Claim 1 recites the limitation "a wrap" in lines 30, 32, and 36. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the wrap mentioned in line 21 of the claim or a totally new wrap. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the wrap” in all three instances the limitation appears in the claim.
Claims 2 and 4 recite the limitation "a product". There is ambiguous antecedent basis for this limitation in the claims. It is unclear whether the limitation is referring to the product first mentioned in claim 1 or a totally new product. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the product”.
Claims 4-6 recite the limitation "a wrap". There is ambiguous antecedent basis for this limitation in the claims. It is unclear whether the limitation is referring to the wrap first mentioned in claim 1 or a totally new wrap. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the wrap”.
Claims 2-6 are rejected as being indefinite because they depend from claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a wrap conveying-tension sensing unit that senses tension while conveying a wrap that is unwound and supplied from a spool, wherein the wrap conveying-tension sensing unit includes: a guide roller guiding the wrap wound on the spool when the wrap is unwound and conveyed; a pulling roller pulling the wrap that is conveyed through the guide roller while being rotated by power from a driving motor; a moving roller installed between the guide roller and the pulling roller and maintaining tension of the wrap that is conveyed while rotating with the pulling roller; and a frame having a C-shaped cross-section and having the guide roller, the pulling roller, and the moving roller between a top plate and a bottom plate thereof, wherein first and second gears are disposed on central shafts of the pulling roller and the moving roller, respectively, and are in mesh with each other, whereby the pulling roller and the moving roller are rotated together by power from the driving motor, and wherein slots are formed at portions of the top plate and the bottom plate in which the central shaft of the moving roller is inserted so that the moving roller moves close to or away from the pulling roller while the central shaft of the moving roller moves in the slots.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 2-6, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731